United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sun Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-668
Issued: July 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 20141 appellant filed a timely appeal of a July 30, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim. Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his claim should be accepted for left knee
chondromalacia or arthritis.
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from July 30, 2013, the date of OWCP’s decision, was January 27, 2014. Since using February 3, 2014, the
date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is January 27, 2014, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 12, 2010 appellant, then a 48-year-old mail carrier, filed an occupational
disease claim alleging that his left knee condition was due to 22 years of constant walking.
OWCP accepted the claim for left knee and leg sprain on November 7, 2011.
Dr. Richard Feldman, a treating physician specializing in spinal disorders and orthopedic
surgery, submitted progress notes for the period January 13 through April 25, 2012. Appellant
was treated for left knee arthritis and chondromalacia.
By letter dated April 23, 2012, OWCP noted that appellant’s claim had been accepted for
a left knee strain, but that it appeared that he was requesting acceptance of a new left knee
condition. Appellant was advised as to the medical evidence required to support his claim and
was provided 30 days to submit the requested information.
In an April 25, 2012 report, Dr. Feldman reviewed a January 7, 2012 magnetic resonance
imaging (MRI) scan of the left knee which revealed chondromalacia or early knee arthritis. An
examination of the left knee revealed minimal soft tissue swelling, crepitus on movement, medial
joint line tenderness and a positive patellofemoral grind test. Dr. Feldman diagnosed left knee
arthritis. He requested authorization for injections to the knee.
In a May 16, 2012 letter, appellant requested OWCP to accept left knee chondromalacia
or arthritis.
By decision dated June 20, 2012, OWCP denied appellant’s claim. It found that
Dr. Feldman did not adequately explain how the condition of left knee chondromalacia or
arthritis was causally related to the accepted employment injury.
On June 27, 2012 appellant requested a review of the written record by an OWCP hearing
representative.
By decision dated September 14, 2012, OWCP’s hearing representative affirmed the
June 20, 2012 decision. She noted that Dr. Feldman’s reports were insufficient on causal
relation.3
In a September 24, 2012 note, Dr. Feldman opined that appellant’s work activity had
aggravated an underlying degenerative knee condition. He stated that appellant’s work duties
“would put stress on his knee and with the early arthritis, would reasonably cause symptoms.”
In an October 22, 2012 report, Dr. Feldman diagnosed left knee chondromalacia or
arthritis based upon review of an MRI scan. On physical examination, there was no ecchymosis,
contusion, effusion or abrasion, normal patella tracking and crepitus and occasional popping on
flexion and extension. Dr. Feldman noted that appellant was currently disabled from work due
to a right foot condition, but was not disabled due to his left knee condition. He stated that
3

The hearing representative noted that appellant has an accepted claim for a right foot condition, File No.
xxxxxx452 and received compensation for total disability on the periodic rolls.

2

appellant’s work duties of squatting, bending, lifting and climbing stairs would reasonably
aggravate his underlying left knee degenerative changes.
In a letter dated November 11, 2012, appellant requested reconsideration.
By decision dated July 30, 2013, OWCP denied modification of the September 14, 2012
decision. It noted that Dr. Feldman did not adequately address how the accepted left knee sprain
caused or contributed to the diagnosed degenerative disease.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.4
To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background supporting such a causal
relationship.5 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.6 Rationalized medical evidence
is evidence which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the diagnosed condition and the specific employment
factors identified by the claimant.7 Neither the mere fact that a disease or condition manifests
itself during a period of employment, nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
OWCP accepted the conditions of left knee and leg sprain as due to appellant’s
employment duties. It denied his request to accept left knee chondromalacia or arthritis as
employment related. The issue on appeal is whether appellant has met his burden to establish
that his left knee chondromalacia or arthritis were caused or aggravated by his employment. The
Board finds that appellant failed to meet his burden of proof.
Appellant submitted the progress notes and reports from Dr. Feldman, who diagnosed left
knee chondromalacia or early arthritis. Dr. Feldman opined generally that appellant’s work
activity had aggravated the underlying degenerative knee condition. He related that the work
duties put stress on appellant’s left knee which had early arthritis and that this “would reasonably
cause symptoms.” On October 22, 2012 Dr. Feldman opined that appellant’s underlying left
4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

6

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

7

Phillip L. Barnes, 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

8

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

3

knee degenerative changes had been aggravated by his work duties of squatting, bending, lifting
and climbing stairs and had reasonably aggravated the underlying left knee degenerative
changes. The Board finds that Dr. Feldman’s brief notes of record do not provide an adequate
explanation for how appellant’s left knee chondromalacia or arthritis were caused or aggravated
by the accepted sprain. Dr. Feldman stated that the job duties would reasonably cause
appellant’s symptoms without providing any rationale or explanation for his conclusion. The
Board finds his opinion to be equivocal on causal relation.
Medical reports consisting solely of conclusory statements without supporting rationale
are of diminished probative value.9 Medical reports not containing rationale on causal relation
are of little probative value and are generally insufficient to meet an employee’s burden of
proof.10 Due to the lack of rationale provided by Dr. Feldman on the issue of causal relationship,
the Board finds that his opinion fails to establish that appellant’s left knee chondromalacia or
early arthritis are related to his accepted injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish the expansion
of his claim.

9

See T.M., Docket No. 08-975 (issued February 6, 2009); William C. Thomas, 45 ECAB 591 (1994) (a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale).
10

See D.U., Docket No. 10-144 (issued July 27, 2010); S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); William C. Thomas, id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

